Citation Nr: 1126545	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right knee injury, with degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to a separate rating for instability of the Veteran's right knee injury, with degenerative joint disease. 

3.  Entitlement to an increased rating for recurrent dislocation of the left shoulder (non-dominant), currently rated as 20 percent disabling.

4.  Entitlement to service connection for degenerative joint disease of the left knee, as secondary to the Veteran's service connected right knee injury.

5.  Entitlement to a total disability rating based on total unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

The issue of an increased rating for the Veteran's right knee was denied by the Board in December 2005.  In May 2007, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  The Board remanded the issue in March 2008 for further development.  

The issues of entitlement to an increased rating for recurrent dislocation of the left shoulder, entitlement to service connection for degenerative joint disease of the left knee, and entitlement to a TDIU come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in January 2010.   

The issue of entitlement to an increased rating for left shoulder disability is addressed in the following decision.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected recurrent dislocation of the left shoulder is not manifested by limitation of the left arm to 25 degrees from the side; or fibrous union of the non dominant shoulder.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5201-5202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated May 2002, February 2008, May 2008, and June 2008.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the May 2002, February 2008, May 2008, and June 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examination of the left shoulder in March 2008.  All known and available records relevant to the left shoulder issue have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Left Shoulder

The Veteran's service-connected dislocation of the left shoulder has been rated by the RO under the provisions of Diagnostic Code 5202.  Under this regulatory provision, impairment of the humerus is rated as 20 percent disabling where there is recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level.  Where there is recurrent dislocation with frequent episodes and guarding of all non dominant arm movements, a 20 percent rating is also for application since the left shoulder is his minor shoulder.  Fibrous union of the non dominant shoulder warrants a 40 percent rating.  Nonunion or false flail joint warrants a 50 percent evaluation for non dominant shoulder.  Loss of humeral head or flail non dominant shoulder warrants a 70 percent evaluation.  Malunion of the humerus warrants a 20 percent evaluation for moderate deformity and a 20 percent evaluation for marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Additionally, limitation of the non dominant arm to shoulder level warrants a 20 percent rating.  Limitation of the non dominant arm to midway between the side and shoulder also warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of the non dominant arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran underwent a VA examination in March 2008.  Examination of the left shoulder revealed limited range of motion, with forward flexion from 0 to 140 degrees (out of 180), abduction from 0 to 140 degrees (out of 180), and internal and external rotation from 0 to 90 degrees (out of 90).  The shoulder was painful at the extremes of forward flexion and abduction.  No additional limitation was noted with three repetitions of movement during the exam as related to pain, fatigue, incoordination, weakness, or lack of endurance.  He had no signs of atrophy of the left shoulder.  X-rays were within normal limits.  He was diagnosed with a left shoulder strain.  

The Board finds that the limitation of motion shown at the Veteran's March 2008 examination is insufficient to warrant a rating in excess of 20 degrees.  Even with consideration of the DeLuca criteria, the March 2008 VA examiner noted that there was  no additional limitation of motion with three repetitions of movement that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  There is no medical evidence to show that there is any additional loss of motion of the left shoulder due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  Motion is not limited to 25 degrees from the side. 

The Veteran has indicated to medical care providers that he suffers dislocations of the left shoulder.  However, the current 20 percent has been assigned in recognition of recurrent dislocation.  A 20 percent rating under Code 5202 also contemplates frequent episodes of recurrent dislocation with guarding of all arm movements.  In other words, the exact impairment which the Veteran complains of is expressly acknowledged by assignment of the current 20 percent rating.  For the next higher rating of 40 percent under this Code, there would have to be evidence of fibrous union of the left shoulder.  Looking to Code 5201, in order to assign a 30 percent rating, motion of the left arm would have to be limited to 25 degrees from the side.  The testing on VA examination clearly shows that there is no such limitation.  

After reviewing the evidence, the Board is compelled to conclude that the preponderance of the evidence is against a rating in excess of 20 percent for left shoulder disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's pain and limitation motion squarely match the type and degree of the examples set forth under the criteria for the current 20 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left (nondominant) shoulder is not warranted.  To this extent, the appeal is denied.


REMAND

The Board regrets further delay in addressing the remaining issues, but the Veteran's representative has persuasively argued that VA examinations and opinions have been inadequate.  It is noted that the lack of an adequate examination of the right knee has already been the subject of a Joint Motion.  

Increased Rating for Right Knee

One of the critical questions with regard to this issue is whether the Veteran suffers recurrent subluxation or lateral instability so as to warrant a separate rating under Code 5257.  The examination reports of record appear to indicate that there is no subluxation.  However, they are unclear as to whether the Veteran's suffers lateral instability and, if so, to what degree.  A prior remand of the Board directed that this question be clearly addressed, but there is no clear opinion of an examiner to allow the Board to undertake informed appellate review.  Further examination to clarify this question is necessary to fully assist the Veteran.  Moreover, in view of the need for further examination of the right knee to address this question, it is appropriate to defer consideration of the limitation of motion rating criteria since the examination will as a matter of course furnish new information regarding range of motion.  

Service Connection for Left knee

The Veteran contends that his left knee disability should be service connected on a secondary basis, because (according to the Veteran) it arose as a result of having to compensate for his right knee disability.  He cites an October 2005 treatment report from Greater Austin Orthopedics South that seems to support his contention.  

The RO's denial of the claim was largely based on a December 2008 VA examination report in which the examiner found it less likely than not that the Veteran's left knee disability is related to his right knee disability.  His rationale was that the right knee disability has decreased the Veteran's ability to function.  As a result, he has had decreased ambulation, walking, climbing, etc. and therefore there would be less chance of the Veteran hurting his left knee.  

The Board finds both these opinions to be inadequate with which to resolve the claim.  In regards to the October 2005 treatment report from Greater Austin Orthopedics South, it is not even clear whether the relevant statement is a medical opinion, or if it is part of the history as reported by the Veteran himself.  Moreover, there is no indication that author of the treatment report had access to the Veteran's claims file or had knowledge of the history of the Veteran's knee disabilities.  Finally, even if the statement constituted a medical opinion, there was no rationale to support the opinion.  

In regards to the December 2008 VA examination report, the report stated that the examiner reviewed the Veteran's claims file.  However, the examiner rendered an opinion that was in conflict with the aforementioned October 2005 treatment report, without even so much as acknowledging the existence of said report.  The fact that the report did not acknowledge and discuss a medical opinion favorable to the Veteran calls the December 2008 examiner's opinion into question.

Consequently, the Board finds that the Veteran is entitled to a new examination and opinion regarding the etiology of the Veteran's left knee disability

TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination of both knees.  The claims file must be made available to the examiner for review in connection with the examination.  

     a)  range of motion of both knees should be reported, and the examiner should also indicate, in degrees, the point (if any) at which motion is limited by pain, weakness, incoordination, or lack of endurance, including during flareup;

     b)  the examiner should clearly express an opinion as to whether the Veteran suffers from recurrent subluxation and/or lateral instability of either or both knees; if so, the examiner should clearly offer an opinion as to whether the recurrent subluxation and/or lateral in stability is slight, moderate, or severe;

     c)  the examiner should express an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that left knee disability:

          (1) is proximately due to or caused by the service-connected right knee disability;

          (2) has been aggravated by the service-connected left knee disability. 

The examiner should offer a rationale for such opinion with discussion of the reasons for agreeing or disagreeing with the October 2005 report from Greater Austin Orthopedics South.

2.  For the purpose of avoiding further remand, the RO should review the examination report to ensure that it is fully responsive to the above directives. 

3.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should furnish the Veteran and his representative with a supplemental statement of the case.  After they are afforded opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


